        Case 1:20-cv-00375-RP Document 8 Filed 05/12/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

 AUDREY DUFF,                                   §
    Plaintiff,                                  §
                                                §
 v.                                             §    CAUSE NO. 1:20-CV-00375-RP
                                                §
 BETTY BEWLEY,                                  §
     Defendant.                                 §

                                  MOTION TO DISMISS
        Defendant Betty Bewley moves to partially dismiss defamation claims asserted by
Plaintiff Audrey Duff in this suit. Bewley also moves to dismiss Duff’s claim for intentional
infliction of emotional distress because that claim fails as a matter of law.

                                         BACKGROUND
        Audrey Duff alleges that her mother, Betty Bewley, published a defamatory
statement by sending a text message to Duff’s father, Doug Duff, on May 1, 2018. Am.
Compl. [#7] ¶ 6. According to Audrey, the text message accused her of having an incestuous
relationship with her father. Id. ¶ 8.
        Duff also alleges that Bewley “repeated these same allegations” during 14 different
phone conversations with Doug Duff that occurred between September 30 and October 25,
2019. Id. ¶ 7. But phone records attached to Duff’s complaint show that only one phone call
was placed to Doug Duff during that time span, on October 2, 2019. The other 13 phones
calls were all placed to Bewley’s daughter, Jodie Pennington. Compare id. at 8 (phone records
for 432-557-8846), with id. at 9–15 (phone records for 432-557-8851, labeled “Jodie – my
sister”).
        In February 2020, Duff brought this lawsuit, asserting a defamation claim against
Bewley in connection with the May 2019 text message. On April 29, 2020, Duff amended
her complaint and added a claim for intentional infliction of emotional distress. Bewley now
moves to partially dismiss Duff’s claims.




                                                1
           Case 1:20-cv-00375-RP Document 8 Filed 05/12/20 Page 2 of 4




                                             ARGUMENT
           Under Rule 12(b)(6), courts must dismiss claims when the facts pleaded in support
do not state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009). “A claim has facial plausibility when the plaintiff pleads sufficient factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 566 U.S. at 678. In addition to the plaintiff’s pleaded factual
allegations, the court must also consider documents attached to the complaint or
incorporated by reference. See, e.g., Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).

I.         Duff cannot bring a defamation claim based on Bewley’s May 2018 text message
           because the statute of limitations has run.

           Duff alleges that Bewley sent that message to Doug Duff on May 1, 2018. Compl.
[#1-2] ¶ 6. But in Texas, the statute of limitations for defamation claims is just one year. T EX.
PRAC. & REM. CODE § 16.002(a). That limitations period expired in May 2019—long before
Duff sent her retraction letter or brought these claims. Id. This Court should dismiss Duff’s
claim for defamation based on the May 2018 text message as barred by the statute of
limitations.1 See Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003) (“A statute of
limitations may support dismissal under Rule 12(b)(6) where it is evident from the plaintiff’s
pleadings that the action is barred and the pleadings fail to raise some basis for tolling or the
like.”).

II.        Duff cannot recover exemplary damages.

           Under Texas law, plaintiffs can only recover exemplary damages for a defamatory
statement if they request a “correction, clarification, or retraction” within 90 days of
learning of the statement. See TEX. CIV. PRAC. & REM. CODE § 73.055(c). The retraction
request must be in writing and must “state[] with particularity the statement alleged to be
false and defamatory” as well as “the defamatory meaning of the statement.” Id.
§ 73.055(d)(2)–(3).


1
 To her credit, Duff has now tacitly acknowledged that this alleged defamatory statement is a nonstarter. See
Am. Compl. [#7] ¶ 24 (“It is possible that recovery based on the text message . . . is time-barred.”).


                                                     2
         Case 1:20-cv-00375-RP Document 8 Filed 05/12/20 Page 3 of 4




        The retraction demand attached to Duff’s complaint shows that Duff requested
Bewley retract a single defamatory statement—the May 2018 text message sent to Doug
Duff. See Am. Compl [#7] at 17–18 (“We request that you retract the defamatory statement
that you published and remit payment in the amount of $500,000 . . . .”). But as explained
above, Duff cannot bring a defamation claim based on that message because the statute of
limitations has run as to that claim. And Duff has not requested that Duff retract any other
defamatory statements. See id. Since Duff failed to request retraction of any of the other
alleged defamatory statements within 90 days, Duff cannot recover exemplary damages for
those statements.

III.    Duff’s claim for intentional infliction of emotional distress fails as a matter of
        law.

        Frequently asserted but rarely successful, intentional infliction of emotional distress
is a gap-filler tort that was “never intended to supplant or duplicate existing statutory or
common-law remedies.” Tubbs v. Nicol, 675 F. App’x 437, 439–40 (5th Cir. 2017). If the
“gravamen of a plaintiff’s complaint is the type of wrong” already addressed by a separate
common-law or statutory remedy, a plaintiff “cannot maintain” a claim for intentional
infliction of emotional distress—regardless of whether those alternative remedies are
available or not. Id.
        Here, Duff asserts a claim for intentional infliction of emotional distress because her
defamation claim based on the May 2018 text message is barred by the statute of limitations.
Am. Compl. [#7] ¶ 24. See Am. Compl. [#7] ¶ 24. That is not how the tort works. Duff has
already tried to assert a defamation claim based on that text message, and the gravamen of
her complaint is clearly defamation. Because intentional infliction of emotional distress is not
available as an end-run around the statute of limitations for defamation, Duff’s emotional-
distress claim fails as a matter of law. See Tubbs, 675 F. App’x at 440 (concluding IIED claim
failed as a matter of law because “the gravamen of [plaintiff’s] complaint is clearly
defamation”). The Court should dismiss this claim with prejudice.




                                               3
        Case 1:20-cv-00375-RP Document 8 Filed 05/12/20 Page 4 of 4




                                    CONCLUSION
       The Court should dismiss with prejudice Duff’s defamation claim based on the
May 2018 text message, because that claim is barred by the statute of limitations. Further,
because Duff has not sought a retraction as to any other statements, Duff cannot recover
exemplary damages in this case, and this Court should dismiss Duff’s claim for exemplary
damages as a matter of law. Finally, the Court should dismiss Duff’s claim for intentional
infliction of emotional distress with prejudice because that tort is not available in these
circumstances.


                                                        Respectfully submitted,

                                                        /s/ Timothy Cleveland
                                                        Timothy Cleveland
                                                        State Bar No. 24055318
                                                        Austin H. Krist
                                                        State Bar No. 24106170
                                                        CLEVELAND | TERRAZAS PLLC
                                                        4611 Bee Cave Road, Suite 306B
                                                        Austin, Texas 78746
                                                        512-689-8698
                                                        tcleveland@clevelandterrazas.com
                                                        akrist@clevelandterrazas.com




                             CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing documents was served
on all counsel of record by way of e-service through the CM/ECF system as well as by e-mail
on May 12, 2020.


                                                                /s/ Timothy Cleveland
                                                                  Timothy Cleveland




                                            4
